Citation Nr: 1416315	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-31 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from August 1968 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in October 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service, was not present within one year of the Veteran's separation from active service, and was not caused or permanently worsened by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service and the incurrence or aggravation of hypertension during active service may not be presumed, and hypertension is not proximately due to or the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed letters in August 2009 and October 2013 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2009 and October 2013 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  Medical treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Where a Veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of that service, hypertension shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include certain cardiac disabilities, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has asserted that he has hypertension that is related to active service, or in the alternative, was caused or chronically worsened by service-connected coronary artery disease.  

The service medical records do not show treatment for or a diagnosis of hypertension while the Veteran was in active service.  At a July 1970 separation examination, the Veteran specifically checked "no" on the Report of Medical History to the question of whether he had high or low blood pressure.  The Veteran's blood pressure at the time of separation was 118/88 while sitting, 116/86 while lying down, and 120/90 while standing.  The Veteran's heart and vascular system were both found to be clinically normal on examination.  Further, there is no other indication from the separation examination report that the Veteran had, or was suspected to have, hypertension during active service.  

A review of the post-service medical evidence shows that the Veteran has received treatment for hypertension and congestive heart failure at Waco Family Medicine.  Specifically, in an April 2009 treatment note, it was noted that the Veteran's congestive heart failure was probably due to hypertension, but there is no indication from the treatment notes suggesting that the Veteran's hypertension was caused or chronically worsened by his coronary artery disease or congestive heart failure.  Further, there is no indication from the treatment notes of record that the Veteran was diagnosed with hypertension within one year of his August 1970 separation from active service.

At an August 2011 VA examination, the examiner confirmed the diagnosis of hypertension and noted that the exact date of the original diagnosis was unknown, but based on the Veteran's report, it was approximately 20 years prior.  According to the Veteran, at the time of his diagnosis of hypertension he had not been experiencing any symptoms, but had been found to have elevated blood pressure by his doctor and after several appointments with blood pressure checks, he was started on medication.  The Veteran was noted to continue to take medication for control of his hypertension.  The examiner opined that it was less likely as not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that during the Veteran's separation examination he had three blood pressure readings taken that were all within normal limits.  Further, the examiner noted that the Veteran was not diagnosed with hypertension until approximately the mid-1980s.  The examiner also noted that it was more likely than not that the Veteran's hypertension was due to his tobacco use and to aging.  

At a November 2013 VA examination, by a cardiologist, the examiner confirmed the diagnosis of hypertension and noted the date of diagnosis to be 22 years prior, or approximately 1991.  Based on a thorough review of the record, an interview with the Veteran, and a physical examination of the Veteran, the examiner opined that the Veteran's hypertension was less likely as not proximately due to or the result of service-connected coronary artery disease.  The examiner noted that the Veteran was noted to have normotension when he separated from active service and he was not treated for hypertension during service.  Further, the examiner noted that the hypertension did not develop from the service-connected heart disability.  The examiner noted that during episodic chest pain due to angina due to coronary artery disease, blood pressure may actually go up.  However, the examiner noted that the elevated blood pressure was not sustained as it returned to normal limits following treatment for the symptoms of coronary artery disease.  Additionally, the examiner noted that there was no supporting evidence that the Veteran's hypertension was aggravated by his service-connected coronary artery disease as there was a worsening of his congestive heart failure, but a low ejection fraction of 25 percent due to coronary artery disease.

The Board finds that the August 2011 VA examination and opinion, when combined with the November 2013 VA examination and opinion, adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Further, the Veteran might sincerely believe that his hypertension is related to his active service or was caused or chronically worsened by his service-connected coronary artery disease, and lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran's hypertension is related to his active service when it was diagnosed more than a decade following service is outside the realm of common knowlegde of a lay person.  Similarly, the question of whether the Veteran's hypertension was caused or chronically worsened by his service-connected coronary artery disease also falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on those issues.  

Additionally, there is no evidence that the Veteran's hypertension was present within one year of his separation from active service.  In fact, the Veteran has consistently reported that he was not diagnosed with hypertension until the 1980s or 1990s, more than a decade following separation from active service.  Further, the Veteran has actually stated that he did not even experience symptoms of hypertension prior to that diagnosis.  

In sum, there is no indication that the Veteran was treated for or diagnosed with hypertension during active service and his blood pressure readings were within normal limits at the time of his separation from active service.  The Veteran was not diagnosed with hypertension until approximately the 1980s.  The VA examiners have competently opined that the Veteran's hypertension is not etiologically related to his active service and was not caused or chronically worsened by his service-connected coronary artery disease and there are no medical opinions to the contrary.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


